Name: Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82 Official Journal of the European Communities No L 376/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Econotnic and Social Committee (3), Whereas the Community is based upon a customs union ; Whereas the establishment of that customs union is governed, in the main, by the provisions of Title I , Chapter I, of the second part of the Treaty ; whereas that chapter contains a body of precise rules con ­ cerning in particular the elimination of customs duties between the Member States and the setting up and progressive introduction of the Common Customs Tariff, as well as the alteration or autonomous suspen ­ sion thereof ; Whereas, except in particular circumstances esta ­ blished in accordance with the provisions of the Treaty, the duties under the Common Customs Tariff are applicable to all goods imported into the Commu ­ nity ; whereas this is also true of agricultural levies and any other import duty ; Whereas, however, in a certain number of cases such charges are not justified for goods temporarily imported into the Community and ultimately intended for re-exportation without having been processed ; Whereas without prejudice to prohibitions or quantita ­ tive restrictions on imports justified under the Treaty or under provisions adopted by virtue of that Treaty, this should be the case for goods temporarily imported for a specific purpose, such as professional press, radio ­ broadcasting, television, cinematographic and theatre equipment, goods intended for display or use at exhi ­ bitions or events,- educational, scientific and cultural material, and in all other cases where temporary importation is justified ; Whereas temporary importation allowing the use without payment of import duties of certain imported goods which do not satisfy the conditions of Article 9 (2) of the Treaty, where such goods are intended for re-export in the same state, is provided for in the law of the majority of the Member States ; whereas such arrrangements are also the subject of several multi ­ lateral international conventions to which some or all the Member States are contracting parties ; whereas application of these conventions within the Commu ­ nity, although advisable, presupposes the introduction of Community rules to ensure that they are applied uniformally as required under the customs union ; Whereas it is advisable to ensure that the importation of goods under the temporary importation arrange ­ ments does not put producers of similar goods or the users of products satisfying the conditions of Article 9 (2) of the Treaty in a difficult position ; whereas, in certain circumstances, the absence of import duties could be such as to disturb the conditions of competi ­ tion between users of goods placed under the tempo ­ rary importation arrangements and the users of similar goods taken from the Community market ; whereas, to this end, it is important to place time limits upon the use of goods benefiting under those arrangements and to provide in certain cases that part of the import duties be charged ; Whereas the correct administration of the arrange ­ ments requires administrative and technical surveil ­ lance, in particular to ensure that the goods are not used for purposes other than those which qualify them for the said arrangements, or that the duty applicable is charged in cases where temporarily imported goods are not re-exported ; whereas, to that end, it is advi ­ sable to provide that the placing of goods under the arrangements be subject to authorizations granted by the competent authorities of the Member State where the goods are so placed and which lay down the conditions governing the stay of the said goods ; (') OJ No C 172, 19 . 7 . 1978 , p. 2. (2) OJ No C 296, 11 . 12. 1978, p . 52. 0 OJ No C 133, 28 . 5. 1979, p . 16. No L 376/2 Official Journal of the European Communities 31 . 12. 82 shall , using an authorization procedure, grant the benefit of the said arrangements to any natural or legal persons who, on their own responsibility, use the goods in question or cause them to be used. 2. They shall take all measures which they consider necessary to ensure that the goods can be identified and that the use to which they are put can be verified. 3 . They shall withhold the benefit of the arrange ­ ments if it is considered impossible to identify the goods in question or to verify their use . They may likewise withhold such benefit from persons who do not provide all the guarantees considered necessary, and in particular from persons who have previously made improper use of the temporary importation arrangements. Whereas temporary importation arrangements have to cover a wide variety of situations, and must accor ­ dingly be so adapted that on each occasion Commu ­ nity interests are adequately protected both from the economic and from the tariff point of view ; whereas provision should therefore be made for granting total or partial relief from import duties depending on the uses to which goods qualifying for treatment under the arrangements are to be put ; Whereas, in order to ensure uniform application of this Regulation, provision should be made for a Community procedure whereby the relevant imple ­ menting provisions may be adopted within a suitable time ; whereas to this end the Committee on Inward Processing set up by Article 26 of Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation, or administra ­ tive action in respect of inward processing ('), as last amended by Directive 76/ 1 19/EEC (2), should be entrusted with the task of organizing close and effec ­ tive cooperation in this field between the Member States and the Commission, Article 3 1 . With the exception of the cases to be determined in accordance with the procedure laid down in Article 33, the competent authorities shall, at the time when the goods are made subject to temporary importation arrangements, record the details of the taxation appli ­ cable to them and shall determine the amount of the security or the form of guarantee to be provided. 2. Until the exceptions referred to in paragraph 1 have been established the provisions in force in the Member State shall continue to apply. HAS ADOPTED THIS REGULATION : TITLE I GENERAL Article 1 Article 4 1 . The competent authorities shall fix the period during which the goods may remain in the territory under the temporary importation arrangements by reference to the authorized use . Without prejudice to the special periods laid down in Articles 10, 11 , 12, 14, 16 and 17, the maximum duration of this period shall be 24 months. 2 . However, where exceptional circumstances so justify, the competent authorities may, at the request of the holder of the authorization extend within reasonable limits and subject to the conditions laid down by this Regulation the periods referred to in paragraph 1 in order to permit the authorized use. 1 . Under temporary importation arrangements, goods which are intended to remain temporarily in the customs territory of the Community and to be re-exported may be imported, in accordance with the procedures and conditions laid down by this Regula ­ tion, with total or partial relief from import duties. Temporary importation of means of transport shall be excluded from the scope of this Regulation . 2. For the purposes of this Regulation ' import duties' means customs duties and charges having equi ­ valent effect, as well as agricultural levies and other import charges laid down within the framework of the common agricultural policy or of specific arrange ­ ments applicable under Article 235 of the Treaty to certain goods which result from the processing of agri ­ cultural products. Article 5 Article 2 1 . The competent authorities of the Member State in which application is made for goods to become subject to the temporary importation arrangements 1 . The competent authorities of the Member State in which the goods have been made subject to the temporary importation arrangements shall authorize the transfer of the benefit thereof to any other person, at that person's request, where he satisfies the condi ­ tions laid down by this Regulation and assumes the obligations incumbent on the holder of the original authorization, particularly those arising from the fixing of the period during which the goods remain under such arrangements. (&gt;) OJ No L 58 , 8 . 3 . 1969, p . 1 . (2 OJ No L 24, 30 . 1 . 1976, p . 58 . 31 . 12. 82 Official Journal of the European Communities No L 376/3 2. Where goods covered by Title III are transferred the import duties due under the arrangements for partial relief shall be charged to the former holder. 3 . Transfer of the benefit of these arrangements shall not mean that the same relief arrangements must be applied for each of the periods of use to be taken into consideration . However, the condition referred to in (c) shall not apply to cinematographic equipment imported for the purpose of producing films under a co-production contract concluded with a person established in the customs territory of the Community. In the case of joint radio or television programme productions, professional equipment may be the subject of a hire or similar contract to which a person established in the customs territory of the Community is party.Article 6 Article 8 Persons benefiting from temporary importation arrangements shall be required to submit to any surveillance and inspection measures prescribed by the competent authorities . Such authorities may revoke an authorization if they find that a person benefiting from the arrangements has not complied with one of the conditions under which the arrangements were granted. Spare parts subsequently imported for the repair of professional equipment which has been imported temporarily shall benefit from the advantages granted under the said arrangements in the same way as the equipment itself. Chapter 2 TITLE II Goods for display or use at an exhibition, fair, symposium or similar event TEMPORARY IMPORTATION ON A TOTAL RELIEF BASIS Article 9 Chapter 1 Professional equipment Article 7 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for : (a) goods intended for display or to be subject of a demonstration at an event ; (b) goods intended for use at an event for the purpose of presenting imported products, such as :  goods necessary for demonstration of the imported machines or apparatus on exhibition,  equipment, including electrical fittings, used for constructing and decorating the temporary stands of a natural or legal person established outside the Community,  advertising material and demonstration and other equipment intended for use in publi ­ cizing the imported goods on exhibition, such as sound recordings, films and transparencies, together with the accessories required in connection with their use ; (c) equipment, including interpreting installations, sound recording apparatus and educational, scien ­ tific or cultural films, intended for use at interna ­ tional meetings, conferences and symposia ; (d) live animals intended for exhibition at, or partici ­ pation in, an event ; (e) products obtained during an event from goods, machinery, apparatus or animals imported tempo ­ rarily. 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted in respect of professional equipment. 2. 'Professional equipment' means the equipment and accessories needed for the exercise of his trade or profession by a natural or legal person established outside the customs territory of the Community, who is in the Community to perform a particular job of work. The list of goods considered as 'professional equip ­ ment' for the purposes of this Regulation shall be drawn up and amended in accordance with the proce ­ dure laid down in Article 33 . 3 . The temporary importation arrangements referred to in paragraph 1 shall be granted provided that the professional equipment is : (a) owned by a natural or legal person established outside the customs territory of the Community ; (b) imported by a natural or legal person established outside the said territory ; (c) to be used exclusively by the person entering the said territory or under his supervision . No L 376/4 Official Journal of the European Communities 31 . 12. 82 2. An 'event means : Article 11 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for : (a) scientific equipment and accessories ; (b) spare parts for such equipment ; (a) a trade, industrial , agricultural or craft exhibition, fair, or similar show or display ; (b) an exhibition or meeting which is primarily orga ­ nized for a charitable purpose ; (c) an exhibition or meeting which is primarily orga ­ nized to promote any branch of learning, art, craft, sport or scientific, technical, educational, cultural , trade union or tourist activity, or to promote friendship between peoples or to promote religious knowledge or worship ; (d) a meeting of representatives of international orga ­ nizations or international groups of organizations ; (e) a representative meeting of an official or com ­ memorative character ; except exhibitions organized for private purposes in shops or business premises with a view to sale of the goods imported. Chapter 3 (c) tools specially designed for the maintenance, checking, calibration or repair of scientific equip ­ ment used in the customs territory of the Commu ­ nity exclusively for purposes of scientific research or teaching. 2. 'Scientific' equipment' means instruments, appa ­ ratus, machines and accessories thereof used for the purpose of scientific research or teaching. 3 . The temporary importation arrangements referred to in paragraph 1 shall be granted provided that the scientific equipment, accessories, spare parts and tools : (a) are imported by approved establishments and are used under the supervision and responsibility of such establishments ; (b) are used for non-commercial purposes ; (c) are imported in reasonable numbers having regard to their intended purpose ; (d) remain throughout their stay in the customs terri ­ tory of the Community the property of a natural or legal person who is established outside the Community. 4 . The period during which such scientific equip ­ ment may remain under temporary importation arrangements may not exceed six months. Teaching aids and scientific equipment Article 10 Chapter 4 Medical , surgical and laboratory equipment Article 12 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for : (a) teaching aids ; (b) spare parts and accessories for such aids ; (c) tools especially designed for the maintenance, checking, calibration or repair of such aids. 2 . 'Teaching aid' means any aid intended for the exclusive purpose of teaching or vocational training, and in particular models, instruments, apparatus, machines and accessories thereof. The list of goods considered as teaching aids for the purposes of this Regulation shall be drawn up and amended in accordance with the procedure laid down in Article 33 . 3 . The temporary importation arrangements referred to in paragraph 1 shall be granted provided that the teaching aids, spare parts , accessories or tools : (a) are imported by approved establishments and are used under the supervision and responsibility of such establishments ; (b) are used for non-commercial purposes ; (c) are imported in reasonable quantities, having regard to their intended purpose ; (d) remain throughout their stay in the customs terri ­ tory of the Community the property of a natural or legal person who is established outside the Community. 4 . The period during which such teaching aids may remain under temporary importation arrangements may not exceed six months . 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for medical , surgical and laboratory equipment intended for hospitals and other medical institutions. 2 . The temporary importation arrangements referred to in paragraph 1 shall be granted provided that the said equipment : (a) has been dispatched on an occasional basis, on loan and free of charge ; (b) is intended for diagnostic and therapeutic purposes. 3 . The period during which medical , surgical and laboratory equipment may remain under temporary importation arrangements may not exceed six months. 31 . 12. 82 Official Journal of the European Communities No L 376/5 Chapter 5 may not exceed six months where they are imported filled or three months where they are imported empty. Materials for use in countering the effects of disasters Chapter 7 Article 13 Other cases of temporary importation on a total relief basis Article 15 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted in the case of materials for use in connection with measures taken to counter the effects of disasters affecting the customs territory of the Community. 2. The temporary importation arrangements referred to in paragraph 1 shall be granted provided that such materials :  have been imported on loan and free of charge,  are intended for State bodies or bodies approved by the competent authorities . Chapter 6 Packings Article 14 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for packings . The benefit of temporary importation arrangements with total relief from import duties shall be granted for : (a) moulds, dies, blocks, drawings, sketches and other similar articles intended for a natural or legal person established in the customs territory of the Community, where at least 75 % of the production resulting from their use is exported from that terri ­ tory ; (b) measuring, checking and testing instruments and other similar articles intended for a natural or legal person established in the customs territory of the Community for use in a manufacturing process, where at least 75 % of the production resulting from their use is exported from that territory ; (c) goods of any kind which are to be subjected to tests , experiments or demonstrations, including the tests and experiments required for type-approval procedures, but excluding any tests , experiments or demonstrations constituting a gainful activity ; (d) goods of any kind to be used to carry out tests, experiments or demonstrations, but excluding any tests , experiments or demonstrations constituting a gainful activity ; (e) samples which are representative of the particular category of goods and which are intended for demonstration purposes with a view to obtaining orders for similar goods ; (f) special tools and instruments made available free of charge to a natural or legal person established in the customs territory of the Community for use in the manufacture of goods which are to be exported in their entirety, on condition that such special tools and instruments remain the property of the consignee of the said goods . 2. 'Packings means : (a) holders used, or to be used, as external or internal coverings for goods ; (b) holders on which goods are, or are to be, rolled, wound or attached, but excluding packing materials such as straw, paper, glass wool and shavings when imported in bulk. 3 . The temporary importation arrangements referred to in paragraph 1 shall be granted provided that : (a) if the packings are imported filled, they are declared as being for re-exportation empty or filled ; (b) if the packings are imported empty, they are declared as being for re-exportation filled. 4. Packings admitted under temporary arrange ­ ments cannot be used, even as an exception , between two points located within the customs territory of the Community, except with a view to the export of goods outside that territory. In the case of packings imported filled, this ban shall apply only from kie time that their contents are emptied . 5 . The period during which such packings may remain under temporary importation arrangements Article 16 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for : (a) second hand goods imported with a view to their sale by auction ; (b) goods imported under a contract of sale, which are to be subjected to satisfactory acceptance tests ; No L 376/6 Official Journal of the European Communities 31 . 12. 82 2. 'Personal effects means any clothing and other new or used articles intended for the personal use of the traveller. Article 20 (c) works of art imported for the purposes of exhibi ­ tion, with a view to possible sale ; (d) consignments on approval of made-up articles of fur, precious stones, carpets and articles of jewellery provided that their particular characteris ­ tics prevent their being imported as samples. 2. The period during which the above goods may remain under temporary importation arrangements may not exceed six months in the case of (a), (b) and (c) and four weeks in that of (d). Article 17 The benefit of temporary importation arrangements with total relief from import duties shall be granted for : (a) live animals of any species imported for dressage, training or breeding purposes or in order to be given veterinary treatment ; (b) live animals of any species imported for trans ­ humance or grazing purposes ; (c) draught animals and equipment belonging to natural or legal persons established outside but in close proximity to the customs territory of the Community provided that they are imported by such persons for working land located inside the customs territory of the Community, involving the performance of agricultural work or the unloading or transport of timber ; (d) tourist publicity material . The list of goods to be considered as tourist publicity material shall be drawn up and amended in accordance with the procedure laid down in Article 33 . 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for replacement means of production made temporarily available free of charge to the importer on the initiative of the supplier of similar means of production to be subsequently imported for release into free circulation or for means of production re-installed after repair. 2. The period during which these replacement means of production may remain under temporary importation arrangements may not exceed six months . Article 21 Article 18 The benefit of temporary importation arrangements with total relief from import duties shall be granted for : 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted for welfare material for seafarers . 2. The following definitions shall apply :  'welfare material' means material intended for cultural , educational, recreational, religious or spor ­ ting activities by seafarers,  'seafarers' means all persons transported on board a vessel and responsible for tasks relating to the operation or servicing of the vessel at sea. 3 . The list of goods to be considered as welfare material for seafarers shall be drawn up and amended in accordance with the procedure laid down in Article (a) positive cinematograph films, printed and deve ­ loped, intended for projection prior to commercial use ; (b) films, magnetic tapes and wires which are intended to be provided with a sound track, dubbed or copied ; (c) films demonstrating the nature of products or the operation of foreign equipment, provided that they are not intended for public showing for charge ; (d) carrier material for recorded sound and data ­ processing, including punched cards, made available free of charge to a person whether or not established in the customs territory of the Commu ­ nity. 33 . Article 19 4. The temporary importation arrangements referred to in paragraph 1 shall be granted provided that the material is : (a) disembarked from a vessel for temporary use on land by the crew for a period not exceeding that of the vessel's stay in port ; (b) imported for temporary use in cultural or social establishments for a period not exceeding six months . 'Cultural or social establishments' means hostels, clubs and recreational premises for sea ­ farers, managed by either official bodies or reli ­ gious or other non-profit-making organizations, and also places of worship where regular services are held for seafarers. 1 . The benefit of temporary importation arrange ­ ments with total relief from import duties shall be granted in respect of the personal effects which travel ­ lers are carrying on their person or in their personal luggage for the duration of their stay in the customs territory of the Community. 31 . 12. 82 Official Journal of the European Communities No L 376/7 Article 22 The benefit of temporary importation arrangements with total relief from import duties shall be granted for the various equipment used, under the supervision and responsibility of a public authority, for the building, repair or maintenance of infrastructure of general importance in border zones . 2 . The amount of import duties to be charged shall in no case exceed that which would have been charged if the goods concerned had been released for free circulation as at the date on which they were placed under the temporary importation arrangements . 3 . The said amount shall be duly recorded by the competent authorities using the administrative methods set up for that purpose . 4. Where the goods placed under temporary impor ­ tation arrangements with partial relief from import duties are used successively by several persons pursuant to Article 5, any fraction of a month of use shall be deemed to be a whole month, and that month shall no longer be taken into account when calculating the amount for which the next user is liable . Article 23 The benefit of temporary importation arrangements with total relief from import duties shall be granted for goods temporarily imported into the customs territory of the Community in particular circumstances which have no economic effect. TITLE III Article 27 TEMPORARY IMPORTATION ON A PARTIAL RELIEF BASIS Article 24 1 . Any Member State may decide to grant total instead of partial relief on goods imported into its territory on a occasional basis for a period not ex ­ ceeding three months . 2 . Details of the goods imported under this Article shall be reported to the Commission every six months. The Commission shall communicate these details to the Member States . 3 . Following examination of the reported cases by the Committee on Inward Processing referred to in Article 32, provisions shall be adopted in accordance with the procedure laid down in Article 33 with a view to excluding from the application of paragraph 1 certain operations where it is found that these opera ­ tions adversely affect the conditions of competition in the Community or are contrary to the interests of commercial operators established there . 1 . Without prejudice to the provisions of paragraph 2, the benefit of temporary importation arrangements with partial relief from import duties shall be granted in accordance with the rules laid down in Articles 25 and 26 for goods which , while remaining the property of a natural or legal person established outside the customs territory of the Community, are not covered by Title II or which are covered by Title II but do not fulfil all the conditions provided for therein for the granting of temporary importation on a total relief basis . 2 . The list of goods to be excluded from the possi ­ bility of benefiting from temporary importation arrangements with partial relief from import duties shall be drawn up in accordance with the procedure laid down in Article 33 . TITLE IV FINAL DISCHARGE OF THE ARRANGEMENTS Article 28 Article 25 1 . The temporary importation arrangements shall be finally discharged when , in accordance with the conditions laid down by the authorization, the goods subject to the said arrangements are exported outside the customs territory of the Community or placed, with a view to their subsequent exportation, under : The amount of import duties due in respect of goods placed under temporary importation arrangements with partial relief from import duties shall be fixed at 3 % , for every month or fraction of a month during which the goods have been placed under temporary importation arrangements, with partial relief, of the total duties which would have been charged for the said goods had they been released for free circulation as at the date on which they were placed under the temporary importation arrangements .  warehouse arrangements,  free zone arrangements, or Article 26  external Community transit arrangements, or one of the sets of international transport arrangements referred to in Article 7 ( 1 ) of Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), provided that Community law allows the use of such arrangements . 1 . The amount of import duties due under partial relief shall be levied by the competent authorities when the temporary importation arrangements are discharged under the rules laid down in Title IV of this Regulation . (') OJ No L 38 , 9 . 2 . 1977, p . 1 . No L 376/8 Official Journal of the European Communities 31 . 12. 82 However, in the case of goods referred to in Articles 9 and 16 ( 1 ) (a), (c) and (d), the moment to be taken into consideration for the determination of the amount of the customs debt shall be that referred to in the provi ­ sions adopted by Member States to comply with Article 3 of Directive 79/623/EEC. 2. Release for free circulation of goods placed under temporary importation arrangements with partial relief shall be carried out after deduction of any amount paid under Articles 25 and 26. 2. The competent authorities may, in exceptional circumstances and in the cases referred to in Articles 9 and 16, authorize the release for free circulation or the destruction under customs control of goods placed under temporary importation arrangements, either directly or after they have been placed under one of the procedures referred to in paragraph 1 . 3 . Paragraphs 1 and 2 shall also apply, without prejudice to the implementation of provisions in force in respect of infringements of customs legislation, where an authorization has been revoked under Article 6. 4. The placing under another customs procedure of goods already subject to temporary importation arrangements with partial relief shall be conditional on the payment of any amount due under Articles 25 and 26. Article 31 Article 29 1 . Where goods which are recoverable in the form of waste products resulting from duly authorized destruction are not re-exported, their release for free circulation may, notwithstanding the rules laid down in Article 30, be effected on the basis of the import duty and other particulars material to the calculation of duty applicable to them as recognized or accepted by the customs authority on the date of destruction. 2. In the case of goods imported on a partial relief basis, paragraph 1 shall apply only if the importer has already paid the amount of import duties determined in accordance with Article 25 in respect of the period during which the goods have remained under tempo ­ rary importation arrangements with partial relief. 3 . The deterioration or irretrievable loss of goods as a result of the actual nature of the goods or of unfore ­ seeable circumstances or force majeure, shall be treated as authorized destruction. For the purposes of the previous subparagraph, goods shall be irretrievably lost if, following their disappea ­ rance, they are incapable of being used by anyone. 1 . By way of derogation from Article 28 , the tempo ­ rary importation arrangements shall be deemed to have been finally discharged when goods imported with the benefit of the provisions of Article 9 have been consumed, destroyed or distributed free of charge to the public at an event. The nature of these goods and products referred to in Article 9 ( 1 ) (e) must however correspond to the nature of the event, the numer of visitors and the extent of the exhibitors' participation therein. 2. The provisions of paragraph 1 above shall not apply to alcoholic beverages, tobacco and fuels . Article 30 TITLE V FINAL PROVISIONS Article 32 The Committee for Customs Processing Arrangements set up by Article 26 of Directive 69/73/EEC may examine any question concerning the application of this Regulation raised by its chairman, either on his own initiative or at the request of a representative of one of the Member States . 1 . Without prejudice to the implementation of provisions in respect of infringements of customs legislation and provisions on exemptions, import duties shall be charged on goods under temporary importation arrangements which are released for free circulation or in other cases in which a customs debt is incurred, in accordance with the measures taken by Member States to comply with the provisions of Council Directive 79/623/EEC of 25 June 1979 on the harmonization of provisions laid down by law, regula ­ tion or administrative action relating to customs debt ('). Such duties shall be charged on the basis of the details of taxation determined in accordance with the provisions of Article 3 of this Regulation irrespec ­ tive of whether the goods are released for free circula ­ tion directly or after having been placed under one of the customs arrangements referred to in Article 28 ( 1 ). Article 33 The provisions necessary for implementation of this Regulation, with the exception of Articles 1 , 8 , 15, 17, 18 , 19, 25, 26, 30, 32, 33 and 34, shall be adopted in accordance with the procedure laid down in Article 28 of Directive 69/73/EEC.(&gt;) OJ No L 179, 17. 7. 1979, p . 31 . 31 . 12. 82 Official Journal of the European Communities No L 376/9 Article 34 (2), in accordance with the procedure stated in Article 33, and not before 1 July 1984. Authorizations granted pursuant to national provisions before this Regulation is implemented shall be revoked no later than two years after its entry into force if they cannot be retained on the basis of this Regulation . This Regulation shall enter into force on 1 January 1983 . It shall be implemented one year after the adop ­ tion of the implementing provisions which will be adopted for Articles 7 (2), 10 (2), 20 (d), 21 (3) and 24 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER